Dismiss and Opinion Filed July 5, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00511-CR

                      EDRICK PAUL FULLER, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F21-00491-J

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Edrick Paul Fuller, acting pro se, filed his notice of appeal in this case on May

25, 2022. According to the notice of appeal, he sought to challenge the trial court’s

February 15, 2022 order denying his pretrial motion to dismiss for lack of subject

matter jurisdiction and the trial court’s April 25, 2022 order denying his pretrial

“Motion to Dismiss Superseding Re-Indictment for Duplicity.” After he filed his

notice of appeal, the trial court entered an order placing him on deferred adjudication

for three years. For the reasons that follow, we dismiss this appeal.

      A defendant has the right to appeal when a trial court enters a “judgment of

guilt or other appealable order.” See TEX. R. APP. P. 25.2(a)(2), 26.2(a). In the
“ordinary” appellate context, a defendant appeals a judgment of conviction. Smith v.

State, 559 S.W.3d 527, 535 (Tex. Crim. App. 2018) (citing Rodarte v. State, 860

S.W.2d 108, 109 (Tex. Crim. App. 1993)). In other appealable criminal cases—for

example, an appeal by the State under code of criminal procedure article 44.01 or an

appeal from an adverse order after the issuance of a writ of habeas corpus other than

a post-conviction application for habeas corpus brought under article 11.07—the

“timetable for notice of appeal begins on the day of the signing of the appealable

order, e.g., the order dismissing the indictment, granting a new trial, suppressing

evidence, or denying habeas corpus relief.” Id. “Other examples of appealable

orders that require a notice of appeal include: an order entering a nunc pro tunc

judgment; an order setting bail while on appeal; and an order denying a motion for

post-conviction DNA testing. None of these appeals arise in the ‘ordinary’ appellate

context.” Id. Here, the two orders appellant sought to appeal were not “appealable

orders;” as a result, we lack jurisdiction over the appeal and must dismiss.

      In reaching this conclusion, we recognize that, in the meantime, the trial court

entered judgment placing appellant on deferred adjudication probation. Under

different circumstances, appellant may have appealed that judgment; however, in

this case, appellant entered into a plea bargain agreement with the State. Under the

agreement, appellant pleaded guilty to the charged offense and waived his right to

appeal in exchange for the State’s recommendation that he received three years of

deferred adjudication probation. The trial court followed the plea bargain agreement,

                                        –2–
placed appellant on deferred adjudication for three years, and certified that appellant

waived his right to appeal. Because appellant waived his right to appeal in

conjunction with the plea agreement, we lack jurisdiction. See TEX. R. APP. P.

25.2(a), (d); Lundgren v. State, 434 S.W.3d 594, 599 (Tex. Crim. App. 2014) (when

appellant voluntarily waives right of appeal to secure benefits of plea bargain

agreement, subsequent notice of appeal fails to “initiate the appellate process”).

      We dismiss the appeal for want of jurisdiction.




                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE
220511f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

EDRICK PAUL FULLER, Appellant                  On Appeal from the Criminal District
                                               Court No. 3, Dallas County, Texas
No. 05-22-00511-CR          V.                 Trial Court Cause No. F21-00491-J.
                                               Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                   Pedersen, III. Justices Partida-
                                               Kipness and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 5th day of July, 2022.




                                        –4–